DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-25 were previously pending and subject to Office Action dated Jul. 06, 2021, regarding a restriction requirement. Claim(s) 1, 13-14, 17-18, 20, 22 and 24 is/are independent. In the response filed on Aug. 18, 2021, no claim(s) is/are cancelled, no claim(s) is/are added, claim(s) 13-17 and 20-25 is/are withdrawn. 

Response to Arguments
The Examiner has required a Restriction between Groups I - IV as set forth on page(s) 2- 4 of the Office Action. Applicant elects without traverse, Group I, claims 1-12 and 18-19.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Mar. 05, 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
Examiner is interpreting the receiving circuit as a computing apparatus. Examiner is further interpreting the partitioning circuit as an OCR computing apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over King (US PGPUB: 20060098899, Filed Date: Sep. 27, 2005 hereinafter “King") in view of Bird (US PAT: 8346776, Filed Date: May 17, 2010 hereinafter “Bird”).
Regarding independents claim 1, King teaches: An apparatus comprising: 
a receiving circuit and/or device configured and/or programmed to receive at least: (King − [0052] Section 1.2. Scanning or capturing is the process of systematic examination to obtain information from a rendered document. [0065] Section 2.2. Computer 212 may include a memory containing computer executable instructions for processing an order from scanning devices 202. As an example, an order can include an identifier (such as a serial number of the scanning device 202/204 or an identifier that partially or uniquely identifies the user of the scanner), scanning context information (e.g., time of scan, location of scan, etc.) and/or scanned information (such as a text string) that is used to uniquely identify the document being scanned. [0072] FIG. 3 is a block diagram of an embodiment of a scanner 302. The scanner 302 comprises an optical scanning head 308 to scan information from rendered documents and convert it to machine-compatible data, and an optical path 306, typically a lens, an aperture or an image conduit to convey the image from the rendered document to the scanning head. The scanning head 308 may incorporate a Charge-Coupled Device (CCD), a Complementary Metal Oxide Semiconductor (CMOS) imaging device, or an optical sensor of another type.) 
a first document from a first user, wherein the first user is at a first location, a second document from a second user, wherein the second user is at a second location, and a third document from a third user, wherein the third user is at a third location; (King − [0052] Section 1.2. Scanning or capturing is the process of systematic examination to obtain information from a rendered document. [0065] Section 2.2. Computer 212 may include a memory containing computer executable instructions for processing an order from scanning devices 202. As an example, an order can include an identifier (such as a serial number of the scanning device 202/204 or an identifier that partially or uniquely identifies the user of the scanner), scanning context information (e.g., time of scan, location of scan, etc.) and/or scanned information (such as a text string) that is used to uniquely identify the document being scanned. [0069-0070] Section 2.3. As described above, the capture device may capture text using an optical scanner that captures image data from the rendered document the system can archive documents in the subscriber’s personal library. Scanners are well known devices that capture and digitize images. [0013] FIG. 7 shows a flow diagram showing steps typically performed by the system to detect and store information about the location and/or time that a document was scanned using portable device. For example, when a user scans a portion of text, DSP 575 may perform OCR on the scan data and store the resulting text in memory 530 along with a location-stamp obtained from location module 545. The location-stamp could be at varying levels of specificity such as country, state, region, city, serving network access point, location within 100 meters, exact location, etc. [0542] a location-stamp is desired in data record 600, then portable device 500 obtains the location-stamp information 620 from location module 255 and proceeds to step 735. [0466] After the source document is identified, the Life Library system might record information about the source document in the user's personal library and in a group library to which the subscriber has archival privileges. Group libraries are collaborative archives such as a document repository for: a group working together on a project, a group of academic researchers, a group web log, etc. King teaches group libraries for collaboration in paragraph 0466 that has a document repository for storing documents for a group of users. King further teaches in paragraph 0065 that a user has an identifier for uniquely identify users of a scanner and the location where the user is presently when the document is scan by the user. Therefore, it is obvious that King teaches multiple users which can include a first user, second user, and third user of scan documents.)
a partitioning circuit and/or device configured and/or programmed to at least: receive said first document, said second document and said third document from said receiving circuit and/or device, perform character recognition on said first document to produce a first result being a first text document, perform character recognition on said King − [0056] Text from a rendered document is captured 100, typically in optical form by an optical scanner. A recognition process 104 such as OCR, then converts the data into a signature, comprised in some embodiments of text, text offsets, or other symbols. [0057] A post-processing 106 stage may take the output of the recognition process and filter it or perform such other operations upon it as may be useful. [0070] Scanners are well known devices that capture and digitize images.)
automatically defining fields produced by text in said first document, said second document and said third document; (King − [0108] 4.1. Indexing. [0110] 4.1.1. Knowledge About the Paper Form. [0111] Extra fields can be added to such an index that will help in the case of a paper-based search.)
King does not explicitly teach: automatically assigning tags based on said fields produced to said first document, said second document and said third document, wherein at least a first tag is assigned to said first document based on a first field produced from the first document, at least a second tag is assigned to said second document based on a second field produced, and at least a third tag is assigned to said third document based on a third field produced; and a storage circuit and/or device configured and/or programmed to store at least: the first document that is tagged with the first tag, the second document that is tagged with the second tag, and the third document that is tagged with the third tag.
However, Bird teaches: automatically assigning tags based on said fields produced to said first document, said second document and said third document, (Bird – [Col. 6 ll. 20-25] FIG. 3A shows an example folksonomy 300 showing documents 301-312 with tags 321-332 applied in the form of labels, in this case of fruit and vegetables as used in the example below.)
wherein at least a first tag is assigned to said first document based on a first field produced from the first document, at least a second tag is assigned to said second document based on a second field produced, and at least a third tag is assigned to said third document based on a third field produced; (Bird – [Col. 6 ll. 20-55] FIG. 3A shows an example folksonomy 300 showing documents 301-312 with tags 321-332 applied in the form of labels, in this case of fruit and vegetables as used in the example below. Homonyms are identified as follows: For each tag, find the list of documents that it is relevant for. For each of those documents find how similar it is to the others based on the other tags on those documents. If there are two or more distinct sets of similar documents then the tag in the first step is a homonym. N instances of the homonym are created, one for each set of similar documents. For each set of similar documents you replace the tag with the one of the n new tags that is for that group. This results in multiple versions of the same tag, one for each of the different contexts within which it is used. FIG. 3B shows the folksonomy of FIG. 3A with homonyms shown. The first tag "Cherry" 323 and the second tag "Cherry" 331 are homonyms as one is also tagged with "Fruit" 321 and one is also tagged with "Tomato" 330.)
and a storage circuit and/or device configured and/or programmed to store at least: the first document that is tagged with the first tag, the second document that is tagged with the second tag, and the third document that is tagged with the third tag. (Bird – [Col. 6 ll. 20-55] FIG. 3A shows an example folksonomy 300 showing documents 301-312 with tags 321-332 applied in the form of labels, in this case of fruit and vegetables as used in the example below. Homonyms are identified as follows: For each tag, find the list of documents that it is relevant for. For each of those documents find how similar it is to the others based on the other tags on those documents. If there are two or more distinct sets of similar documents then the tag in the first step is a homonym. N instances of the homonym are created, one for each set of similar documents. For each set of similar documents you replace the tag with the one of the n new tags that is for that group. This results in multiple versions of the same tag, one for each of the different contexts within which it is used. FIG. 3B shows the folksonomy of FIG. 3A with homonyms shown. The first tag "Cherry" 323 and the second tag "Cherry" 331 are homonyms as one is also tagged with "Fruit" 321 and one is also tagged with "Tomato" 330. [Col. 5 ll. 5-10] A snapshot is taken of a database that stores all of the data about which tags have been put on which documents and how many votes each tag-topic pair has. The tag-document pairs are analysed in the described method to output a taxonomy for the documents.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of King, and Bird as each inventions text processing of documents. Adding the teaching of Bird provides King with analyzing the content of text and tagging document terms for improve searching. Therefore, providing the benefit of improvement of text processing and searching commend terms in a set of documents.
Regarding dependent claim 9
King teaches: a controller circuit and/or device configured and/or programmed to: assign a unique ID to each user associated with the system, generate an identification of a piece of data to uniquely identify a document or a piece of document information in response to the document or the piece of document information being posted or stored in said storage circuit and/or device, and determine and/or confirm whether data of said first document has been changed by comparing a newly generated identification for said first document to a previously generated identification for said first document. (King − [0052] Section 1.2. Scanning or capturing is the process of systematic examination to obtain information from a rendered document. [0065] Section 2.2. Computer 212 may include a memory containing computer executable instructions for processing an order from scanning devices 202. As an example, an order can include an identifier (such as a serial number of the scanning device 202/204 or an identifier that partially or uniquely identifies the user of the scanner), scanning context information (e.g., time of scan, location of scan, etc.) and/or scanned information (such as a text string) that is used to uniquely identify the document being scanned. [0069-0070] Section 2.3. As described above, the capture device may capture text using an optical scanner that captures image data from the rendered document the system can archive documents in the subscriber’s personal library. Scanners are well known devices that capture and digitize images.)
Regarding dependent claim 10, discloses all the features with respect to claim 1 as outlined above
King teaches: assign a unique ID to each user associated with the system, and generate an identification of a piece of data to uniquely identify a document or a piece of King − [0052] Section 1.2. Scanning or capturing is the process of systematic examination to obtain information from a rendered document. [0065] Section 2.2. Computer 212 may include a memory containing computer executable instructions for processing an order from scanning devices 202. As an example, an order can include an identifier (such as a serial number of the scanning device 202/204 or an identifier that partially or uniquely identifies the user of the scanner), scanning context information (e.g., time of scan, location of scan, etc.) and/or scanned information (such as a text string) that is used to uniquely identify the document being scanned.)
Regarding dependent claim 11, discloses all the features with respect to claim 1 as outlined above
King does not explicitly teach: wherein the storage circuit and/or device is configured and/or programmed to store a fourth document that is tagged with a fourth tag, said first tag is assigned as a parent tag to said second tag, said fourth tag is assigned as a child tag to said second tag, and the receiving circuit and/or device is configured and/or programmed to receive a tagging instruction from a user; and the apparatus further comprising: a controller circuit and/or device configured and/or programmed to block or restrict the ability to assign a tagging relationship where either 
However, Bird teaches: wherein the storage circuit and/or device is configured and/or programmed to store a fourth document that is tagged with a fourth tag, said first tag is assigned as a parent tag to said second tag, said fourth tag is assigned as a child tag to said second tag, and the receiving circuit and/or device is configured and/or programmed to receive a tagging instruction from a user; and the apparatus further comprising: a controller circuit and/or device configured and/or programmed to block or restrict the ability to assign a tagging relationship where either i) the first tag is to be a child tag of the fourth tag or ii) the fourth tag is to be a parent tag of the first tag.  (Bird – [Col. 6 ll. 20-55] FIG. 3A shows an example folksonomy 300 showing documents 301-312 with tags 321-332 applied in the form of labels, in this case of fruit and vegetables as used in the example below. Homonyms are identified as follows: For each tag, find the list of documents that it is relevant for. For each of those documents find how similar it is to the others based on the other tags on those documents. If there are two or more distinct sets of similar documents then the tag in the first step is a homonym. N instances of the homonym are created, one for each set of similar documents. For each set of similar documents you replace the tag with the one of the n new tags that is for that group. This results in multiple versions of the same tag, one for each of the different contexts within which it is used. FIG. 3B shows the folksonomy of FIG. 3A with homonyms shown. The first tag "Cherry" 323 and the second tag "Cherry" 331 are homonyms as one is also tagged with "Fruit" 321 and one is also tagged with "Tomato" 330.
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of King, and Bird as each inventions text processing of documents. Adding the teaching of Bird provides King with analyzing the content of text and tagging document terms for improve searching. Therefore, providing the benefit of improvement of text processing and searching commend terms in a set of documents.
Regarding independents claim 18, King teaches: A method comprising: 
receiving a first document from a first user, wherein the first user is at a first location; receiving a second document from a second user, wherein the second user is at a second location; receiving a third document from a third user, wherein the third user is at a third location; (King − [0052] Section 1.2. Scanning or capturing is the process of systematic examination to obtain information from a rendered document. [0065] Section 2.2. Computer 212 may include a memory containing computer executable instructions for processing an order from scanning devices 202. As an example, an order can include an identifier (such as a serial number of the scanning device 202/204 or an identifier that partially or uniquely identifies the user of the scanner), scanning context information (e.g., time of scan, location of scan, etc.) and/or scanned information (such as a text string) that is used to uniquely identify the document being scanned. [0069-0070] Section 2.3. As described above, the capture device may capture text using an optical scanner that captures image data from the rendered document the system can archive documents in the subscriber’s personal library. Scanners are well known devices that capture and digitize images. [0013] FIG. 7 shows a flow diagram showing steps typically performed by the system to detect and store information about the location and/or time that a document was scanned using portable device. For example, when a user scans a portion of text, DSP 575 may perform OCR on the scan data and store the resulting text in memory 530 along with a location-stamp obtained from location module 545. The location-stamp could be at varying levels of specificity such as country, state, region, city, serving network access point, location within 100 meters, exact location, etc. [0542] a location-stamp is desired in data record 600, then portable device 500 obtains the location-stamp information 620 from location module 255 and proceeds to step 735. [0466] After the source document is identified, the Life Library system might record information about the source document in the user's personal library and in a group library to which the subscriber has archival privileges. Group libraries are collaborative archives such as a document repository for: a group working together on a project, a group of academic researchers, a group web log, etc. King teaches group libraries for collaboration in paragraph 0466 that has a document repository for storing documents for a group of users. King further teaches in paragraph 0065 that a user has an identifier for uniquely identify users of a scanner and the location where the user is presently when the document is scan by the user. Therefore, it is obvious that King teaches multiple users which can include a first user, second user, and third user of scan documents.)
performing character recognition on said first document to produce a first result being a first text document; performing character recognition on said second document to produce a second result being a second text document; performing character recognition on said third document to produce a third result being a third text document; (King − [0056] Text from a rendered document is captured 100, typically in optical form by an optical scanner. A recognition process 104 such as OCR, then converts the data into a signature, comprised in some embodiments of text, text offsets, or other symbols. [0057] A post-processing 106 stage may take the output of the recognition process and filter it or perform such other operations upon it as may be useful. [0070] Scanners are well known devices that capture and digitize images.)
automatically defining fields produced by text in said first document, said second document and said third document; (King − [0108] 4.1. Indexing. [0110] 4.1.1. Knowledge About the Paper Form. [0111] Extra fields can be added to such an index that will help in the case of a paper-based search.)
King does not explicitly teach: automatically assigning tags based on said fields produced to said first document, said second document and said third document, wherein at least a first tag is assigned to said first document based on a first field produced from the first document, at least a second tag is assigned to said second document based on a second field produced, and at least a third tag is assigned to said third document based on a third field produced; storing the first document that is tagged with the first tag; storing the second document that is tagged with the second tag; and storing the third document that is tagged with the third tag.
However, Bird teaches: automatically assigning tags based on said fields produced to said first document, said second document and said third document, (Bird – [Col. 6 ll. 20-25] FIG. 3A shows an example folksonomy 300 showing documents 301-312 with tags 321-332 applied in the form of labels, in this case of fruit and vegetables as used in the example below.
wherein at least a first tag is assigned to said first document based on a first field produced from the first document, at least a second tag is assigned to said second document based on a second field produced, and at least a third tag is assigned to said third document based on a third field produced; (Bird – [Col. 6 ll. 20-55] FIG. 3A shows an example folksonomy 300 showing documents 301-312 with tags 321-332 applied in the form of labels, in this case of fruit and vegetables as used in the example below. Homonyms are identified as follows: For each tag, find the list of documents that it is relevant for. For each of those documents find how similar it is to the others based on the other tags on those documents. If there are two or more distinct sets of similar documents then the tag in the first step is a homonym. N instances of the homonym are created, one for each set of similar documents. For each set of similar documents you replace the tag with the one of the n new tags that is for that group. This results in multiple versions of the same tag, one for each of the different contexts within which it is used. FIG. 3B shows the folksonomy of FIG. 3A with homonyms shown. The first tag "Cherry" 323 and the second tag "Cherry" 331 are homonyms as one is also tagged with "Fruit" 321 and one is also tagged with "Tomato" 330.)
storing the first document that is tagged with the first tag; storing the second document that is tagged with the second tag; and storing the third document that is tagged with the third tag. (Bird – [Col. 6 ll. 20-55] FIG. 3A shows an example folksonomy 300 showing documents 301-312 with tags 321-332 applied in the form of labels, in this case of fruit and vegetables as used in the example below. Homonyms are identified as follows: For each tag, find the list of documents that it is relevant for. For each of those documents find how similar it is to the others based on the other tags on those documents. If there are two or more distinct sets of similar documents then the tag in the first step is a homonym. N instances of the homonym are created, one for each set of similar documents. For each set of similar documents you replace the tag with the one of the n new tags that is for that group. This results in multiple versions of the same tag, one for each of the different contexts within which it is used. FIG. 3B shows the folksonomy of FIG. 3A with homonyms shown. The first tag "Cherry" 323 and the second tag "Cherry" 331 are homonyms as one is also tagged with "Fruit" 321 and one is also tagged with "Tomato" 330. [Col. 5 ll. 5-10] A snapshot is taken of a database that stores all of the data about which tags have been put on which documents and how many votes each tag-topic pair has. The tag-document pairs are analysed in the described method to output a taxonomy for the documents.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of King, and Bird as each inventions text processing of documents. Adding the teaching of Bird provides King with analyzing the content of text and tagging document terms for improve searching. Therefore, providing the benefit of improvement of text processing and searching commend terms in a set of documents.
Regarding dependent claim 19 King teaches: A non-transitory computer readable medium having instructions stored thereon, such that when the instructions are read and executed by one or more processors, said one or more processors is configured to perform the method according to claim 18. (King − [0052] Section 1.2. Scanning or capturing is the process of systematic examination to obtain information from a rendered document. [0065] Section 2.2. Computer 212 may include a memory containing computer executable instructions for processing an order from scanning devices 202. As an example, an order can include an identifier (such as a serial number of the scanning device 202/204 or an identifier that partially or uniquely identifies the user of the scanner), scanning context information (e.g., time of scan, location of scan, etc.) and/or scanned information (such as a text string) that is used to uniquely identify the document being scanned)

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Bird as applied to claims 1, 9-11 and 18-19 above, and further in view of Bargagni (US PGPUB: 20160098574, Filed Date: Apr. 20, 2015 hereinafter “Bargagni”).
Regarding dependent claim 2, discloses all the features with respect to claim 1 as outlined above
King does not explicitly teach: a transmitting and/or displaying circuit and/or device, based on receiving a single instruction to i) transmit documents tagged with the first tag and the second tag to one of the first user, the second user, the third user, a fourth user or a fifth user and to ii) transmit documents tagged with the second tag and the third tag to another of the first user, the second user, the third user, the fourth user or the fifth user, configured and/or programmed to: simultaneously transmit: said first document and said second document which are individually tagged with the first tag and the second tag to said one of the first user, the second user, the third user, the fourth user or the fifth user, and said second document and said third document which are 
However, Bargagni teaches: a transmitting and/or displaying circuit and/or device, based on receiving a single instruction to i) transmit documents tagged with the first tag and the second tag to one of the first user, the second user, the third user, a fourth user or a fifth user and to ii) transmit documents tagged with the second tag and the third tag to another of the first user, the second user, the third user, the fourth user or the fifth user, configured and/or programmed to: simultaneously transmit: said first document and said second document which are individually tagged with the first tag and the second tag to said one of the first user, the second user, the third user, the fourth user or the fifth user, and said second document and said third document which are individually tagged with the second tag and the third tag to said another of the first user, the second user, the third user, the fourth user or the fifth user. (Bargagni − [0044] In one embodiment, the user account in FIG. 2 is represented by a home tag (e.g., "HOME") as illustrated in FIG. 3, in which the home tag is created automatically for the user and applied to the tags created by the user. [0056] In one embodiment, the system is configured to read a tag graph by level. When a tag is selected, the system reads and presents the tags and documents to which the selected tag is applied directly. [0058] In one embodiment, a web interface and/or a mobile application interface is provided to present the graph of tags accessible to the user, starting from the home tag of the user. The interface allows the user to navigate the graph of tags accessible to the user to visit tags and/or documents to which the tags are applied.
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of King, Bird and Bargagni as each inventions text processing of documents. Adding the teaching of Bargagni provides King and Bird with web interface for retrieval, and selecting tags within a collection of documents. Therefore, providing the benefit of improvement of text processing and searching commend terms in a set of documents.
Regarding dependent claim 3, discloses all the features with respect to claim 1 as outlined above
King does not explicitly teach: a transmitting and/or displaying circuit and/or device configured and/or programmed to simultaneously transmit a plurality of documents to a recipient user in response to receiving i) a selection of a plurality of tags and ii) a selection of the recipient user.
However, Bargagni teaches: a transmitting and/or displaying circuit and/or device configured and/or programmed to simultaneously transmit a plurality of documents to a recipient user in response to receiving i) a selection of a plurality of tags and ii) a selection of the recipient user. (Bargagni − [0044] In one embodiment, the user account in FIG. 2 is represented by a home tag (e.g., "HOME") as illustrated in FIG. 3, in which the home tag is created automatically for the user and applied to the tags created by the user. [0056] In one embodiment, the system is configured to read a tag graph by level. When a tag is selected, the system reads and presents the tags and documents to which the selected tag is applied directly. [0058] In one embodiment, a web interface and/or a mobile application interface is provided to present the graph of tags accessible to the user, starting from the home tag of the user. The interface allows the user to navigate the graph of tags accessible to the user to visit tags and/or documents to which the tags are applied.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of King, Bird and Bargagni as each inventions text processing of documents. Adding the teaching of Bargagni provides King and Bird with web interface for retrieval, and selecting tags within a collection of documents. Therefore, providing the benefit of improvement of text processing and searching commend terms in a set of documents.
Regarding dependent claim 4, discloses all the features with respect to claim 1 as outlined above
King does not explicitly teach: a transmitting and/or displaying circuit and/or device configured and/or programmed to simultaneously transmit a plurality of documents to a plurality of recipient users in response to receiving i) a selection of a plurality of tags and ii) a selection of the plurality of recipient users.
However, Bargagni teaches: a transmitting and/or displaying circuit and/or device configured and/or programmed to simultaneously transmit a plurality of documents to a plurality of recipient users in response to receiving i) a selection of a plurality of tags and ii) a selection of the plurality of recipient users. (Bargagni − [0044] In one embodiment, the user account in FIG. 2 is represented by a home tag (e.g., "HOME") as illustrated in FIG. 3, in which the home tag is created automatically for the user and applied to the tags created by the user. [0056] In one embodiment, the system is configured to read a tag graph by level. When a tag is selected, the system reads and presents the tags and documents to which the selected tag is applied directly. [0058] In one embodiment, a web interface and/or a mobile application interface is provided to present the graph of tags accessible to the user, starting from the home tag of the user. The interface allows the user to navigate the graph of tags accessible to the user to visit tags and/or documents to which the tags are applied.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of King, Bird and Bargagni as each inventions text processing of documents. Adding the teaching of Bargagni provides King and Bird with web interface for retrieval, and selecting tags within a collection of documents. Therefore, providing the benefit of improvement of text processing and searching commend terms in a set of documents.
Regarding dependent claim 5, discloses all the features with respect to claim 1 as outlined above
King does not explicitly teach: wherein the storage circuit and/or device is configured and/or programmed to store a fourth document that is tagged with a fourth tag, said first tag is assigned as a parent tag to said second tag, said fourth tag is assigned as a child tag to said second tag, said third tag is assigned as a parent tag to said fourth tag; a transmitting and/or displaying circuit and/or device is configured and/or programmed to: transmit and/or display said second document in response to one of the first user, the second user, the third user, a fourth user or a fifth user selecting the first tag, transmit and/or display said fourth document in response to said one of the first user, the second user, the third user, the fourth user or the fifth user selecting the second tag, and transmit and/or display said fourth document in response to another of 
However, Bargagni teaches: wherein the storage circuit and/or device is configured and/or programmed to store a fourth document that is tagged with a fourth tag, said first tag is assigned as a parent tag to said second tag, said fourth tag is assigned as a child tag to said second tag, said third tag is assigned as a parent tag to said fourth tag; a transmitting and/or displaying circuit and/or device is configured and/or programmed to: transmit and/or display said second document in response to one of the first user, the second user, the third user, a fourth user or a fifth user selecting the first tag, transmit and/or display said fourth document in response to said one of the first user, the second user, the third user, the fourth user or the fifth user selecting the second tag, and transmit and/or display said fourth document in response to another of the first user, the second user, the third user, the fourth user or the fifth user selecting the third tag.
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of King, Bird and Bargagni as each inventions text processing of documents. Adding the teaching of Bargagni provides King and Bird with web interface for retrieval, and selecting tags within a collection of documents. Therefore, providing the benefit of improvement of text processing and searching commend terms in a set of documents.
Regarding dependent claim 6
King does not explicitly teach: wherein the transmitting and/or displaying circuit and/or device is configured and/or programmed to transmit and/or display said fourth document in response to another of the first user, the second user, the third user, the fourth user or the fifth user selecting the fourth tag.
However, Bargagni teaches: wherein the transmitting and/or displaying circuit and/or device is configured and/or programmed to transmit and/or display said fourth document in response to another of the first user, the second user, the third user, the fourth user or the fifth user selecting the fourth tag. (Bargagni − [0044] In one embodiment, the user account in FIG. 2 is represented by a home tag (e.g., "HOME") as illustrated in FIG. 3, in which the home tag is created automatically for the user and applied to the tags created by the user. [0056] In one embodiment, the system is configured to read a tag graph by level. When a tag is selected, the system reads and presents the tags and documents to which the selected tag is applied directly. [0058] In one embodiment, a web interface and/or a mobile application interface is provided to present the graph of tags accessible to the user, starting from the home tag of the user. The interface allows the user to navigate the graph of tags accessible to the user to visit tags and/or documents to which the tags are applied.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of King, Bird and Bargagni as each inventions text processing of documents. Adding the teaching of Bargagni provides King and Bird with web interface for retrieval, and selecting tags within a collection of documents. Therefore, providing the benefit of improvement of text processing and searching commend terms in a set of documents.
Regarding dependent claim 7, discloses all the features with respect to claim 1 as outlined above
King does not explicitly teach: wherein said first tag is assigned as a parent tag to said second tag; and a transmitting and/or displaying circuit and/or device is configured and/or programmed to: transmit and/or display said second document in response to one of the first user, the second user, the third user, a fourth user or a fifth user selecting the second tag after selecting the first tag, and transmit and/or display said second document in response to another of the first user, the second user, the third user, a fourth user or a fifth user selecting only the second tag.
However, Bargagni teaches: wherein said first tag is assigned as a parent tag to said second tag; and a transmitting and/or displaying circuit and/or device is configured and/or programmed to: transmit and/or display said second document in response to one of the first user, the second user, the third user, a fourth user or a fifth user selecting the second tag after selecting the first tag, and transmit and/or display said second document in response to another of the first user, the second user, the third user, a fourth user or a fifth user selecting only the second tag. (Bargagni − [0051] For example, the owner of the user file X may create tags A and C and apply them to user file X, where the tag A is also applied to user file Y. The owner of the user file X shares the tag A with the user of the user account, shares the tag C with a friend who in turn applies tag B to tag C and shares the tag B with the user of the user account illustrated in FIG. 2. Thus, the user of the user account illustrated in FIG. 2 has multiple ways to access the user file X, each of which ways may provide a different set of privileges with respect to the user file X.
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of King, Bird and Bargagni as each inventions text processing of documents. Adding the teaching of Bargagni provides King and Bird with web interface for retrieval, and selecting tags within a collection of documents. Therefore, providing the benefit of improvement of text processing and searching commend terms in a set of documents.
Regarding dependent claim 8, discloses all the features with respect to claim 1 as outlined above
King does not explicitly teach: wherein said first tag is assigned as a parent tag to said second tag; and a transmitting and/or displaying circuit and/or device is configured and/or programmed to: transmit and/or display said second document in response to one of the first user, the second user, the third user, a fourth user or a fifth user selecting the second tag after selecting the first tag, and transmit and/or display said second document in response to another of the first user, the second user, the third user, a fourth user or a fifth user selecting the second tag without a selection of the first tag.
However, Bargagni teaches: wherein said first tag is assigned as a parent tag to said second tag; and a transmitting and/or displaying circuit and/or device is configured and/or programmed to: transmit and/or display said second document in response to one of the first user, the second user, the third user, a fourth user or a fifth user selecting the second tag after selecting the first tag, and transmit and/or display said second document in response to another of the first user, the second user, the third user, a fourth user or a fifth user selecting the second tag without a selection of the first Bargagni − [0051] For example, the owner of the user file X may create tags A and C and apply them to user file X, where the tag A is also applied to user file Y. The owner of the user file X shares the tag A with the user of the user account, shares the tag C with a friend who in turn applies tag B to tag C and shares the tag B with the user of the user account illustrated in FIG. 2. Thus, the user of the user account illustrated in FIG. 2 has multiple ways to access the user file X, each of which ways may provide a different set of privileges with respect to the user file X.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of King, Bird and Bargagni as each inventions text processing of documents. Adding the teaching of Bargagni provides King and Bird with web interface for retrieval, and selecting tags within a collection of documents. Therefore, providing the benefit of improvement of text processing and searching commend terms in a set of documents.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over King in view of Bird as applied to claims 1, 9-11 and 18-19 above, and further in view of Ganz (US PAT: 11222074, Filed Date: Nov. 25, 2016 hereinafter “Ganz”).
Regarding dependent claim 12, discloses all the features with respect to claim 1 as outlined above
King does not explicitly teach: a transmitting and/or displaying circuit and/or device configured and/or programmed to transmit and/or display an error message in response to the controller blocking or restricting the ability to assign the tagging 
However, Ganz teaches: a transmitting and/or displaying circuit and/or device configured and/or programmed to transmit and/or display an error message in response to the controller blocking or restricting the ability to assign the tagging relationship where either i) the first tag is to be a child tag of the fourth tag or ii) the fourth tag is to be a parent tag of the first tag. (Ganz − [Col. 52, 15-25] a user can perform augmentation operations on inherited or noninherited nodes in the substructure of a locus node (inclusive of the locus), except that if the user specifies an augmentation of an inherited node that is not and does not refine a directly inherited node, embodiments may need to issue an error message.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of King, Bird, and Ganz as each inventions text processing of documents. Adding the teaching of Ganz provides King and Birth with analyzing the content of text and tagging document terms for improve searching. Therefore, providing the benefit of improvement of text processing and searching commend terms in a set of documents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-3pm, 6pm-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177   

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177